DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
 Response to Amendment
The amendment filed 05/05/2022 has been entered. Applicant has amended claims 1, 3, and 9. Claims 1-17 are currently pending in the instant application. Applicant has not added nor cancelled any claims. Claims 10-17 remain withdrawn.
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 05/05/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claims 1 and 9. Masuda (US20090086213) in combination with Lombardi (US2016/0316998) teach the disposable sheath limitation as seen in amended claims 1 and 9.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cylindrical probe storage portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0086213 to Masuda in view of U.S. Publication No. 2016/0316998 to Lombardi.
Regarding claim 1, Masuda discloses in Fig. 1 of an apparatus (Fig. 1-optical tomographic imaging system 10) comprising: 
	a probe configured to transmit a light (Fig. 1 - optical probe 16); 
	a reciprocator in communication with the probe and configured to advance and retract the probe a distance (Fig.7-restricting guide 102); 
	a docking station (Fig. 1-extra length handling mechanism 15); and 
	a disposable sheath (Fig. 1- endoscope 13), 
	wherein the probe is configured to advance into the disposable sheath ([0051]- a given length of an optical probe 16 inserted into an endoscope 13), 
	wherein the probe is configured to be retractable into the docking station such that the probe is recessed in the docking station ([0169]- the extra length handling mechanism 15 is provided to wind an extra length of the optical probe 16 on the side thereof closer to its end leading to the optical rotary adapter 18 (rotary assembly 46) into the circular loop 16 a), and 
	wherein the disposable sheath does not rotate (Fig. 1- endoscope 13).
Masuda does not expressly teach a disposable sheath removably attached to the docking station, and wherein the probe is configured to advance into the disposable sheath when the disposable sheath is attached to the docking station.
However, Lombardi teaches of an analogous endoscopic device including a disposable sheath (Fig. 3A- disposable sheath system 10) removably attached to the docking station (Fig. 3A- body 51); and wherein the probe (Fig. 3A- viewing tube 52) is configured to advance into the disposable sheath when the disposable sheath is attached to the docking station (see [0039]- the viewing tube 52 is inserted into the disposable heath system 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Masuda so that the probe is configured to advance into the disposable sheath when the disposable sheath is attached to the docking station, and to utilize a disposable sheath removably attached to the docking station, as taught by Lombardi. It would have been advantageous to make the combination in order to be more economical and avoid the necessity for suppliers to store various disposable sheaths to fit the various endoscopes made by different manufacturers ([0010] of Lombardi).
The modified device of Masuda in view of Lombardi will hereinafter be referred to as modified Masuda.
Regarding claim 2, modified Masuda teaches the apparatus of Claim 1, but Masuda does not expressly teach wherein the disposable sheath is removably attached to the docking station by a fastener.
However, Lombardi teaches of an analogous endoscopic device wherein the disposable sheath is removably attached to the docking station by a fastener (Fig. 3A- pins 55; [0039]- Two pins 55 extending radially 180 degrees apart on the body of the ureteroscope engage openings in the body section 22 of the sheath system. A 90 degree rotation of the ureteroscope body 51 with respect to the connector body section 22 (FIG. 3D) locks the ureteroscope and sheath system together through the pins 55).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Masuda so that the disposable sheath is removably attached to the docking station by a fastener, as taught by Lombardi. It would have been advantageous to make the combination to lock the sheath to the docking station ([0039] of Lombardi).
 Regarding claim 3, modified Masuda teaches the apparatus of Claim 1, and Masuda further discloses further comprising an accumulator configured to accept at least of portion of the probe as the probe is being retracted (Fig. 7- housing 104); [0184]-[0195]).
Regarding claim 4, modified Masuda teaches the apparatus according to Claim 3, and Masuda further discloses wherein the accumulator is configured to store a portion of the probe in an at least a partial loop (Fig. 7- optical probe 16).
Regarding claim 5, modified Masuda teaches the apparatus according to Claim 3, and Masuda further discloses wherein the accumulator comprises a substantially cylindrical probe storage portion (Fig. 7- toric shell section 112).
Regarding claim 6, modified Masuda teaches the apparatus of Claim 1, and Masuda further discloses wherein the probe is configured to rotate relative to the disposable sheath ([0200]- the rotary assembly 46 with the optical probe 16 attached thereto is rotatably mounted).
Regarding claim 7, modified Masuda teaches the apparatus of Claim 1, and Masuda further discloses further comprising an imaging system attached to the probe and configured to receive the transmitted light from the probe and construct an image based on the light (Fig. 1- main body of the system 11; [0051]- a main body of the system 11 for acquiring and generating a tomographic image of the object).
Regarding claim 8, modified Masuda teaches the apparatus of Claim 1, and Masuda further discloses wherein the probe is recessed such that the probe is prevented from contacting the disposable sheath ([0169]- the extra length handling mechanism 15 is provided to wind an extra length of the optical probe 16 on the side thereof closer to its end leading to the optical rotary adapter 18 (rotary assembly 46) into the circular loop 16 a).
Regarding claim 9, Masuda discloses in Fig. 1 of a medical imaging apparatus (Fig. 1-optical tomographic imaging system 10) comprising: 
	a probe configured to transmit a light (Fig. 1 - optical probe 16); 
	an imaging system attached to the probe and configured to receive the transmitted light from the probe and construct an image based at least partially on the light (Fig. 1- main body of the system 11; [0051]- a main body of the system 11 for acquiring and generating a tomographic image of the object); 
	a reciprocator in communication with the probe and configured to advance and retract the probe a distance (Fig.7-restricting guide 102); 
	a docking station (Fig. 1-extra length handling mechanism 15); and 
	a disposable sheath (Fig. 1- endoscope 13), 
	wherein the probe is configured to advance into the disposable sheath ([0051]- a given length of an optical probe 16 inserted into an endoscope 13), 
	wherein the probe is configured to be retractable into the docking station such that the probe is recessed in the docking station ([0169]- the extra length handling mechanism 15 is provided to wind an extra length of the optical probe 16 on the side thereof closer to its end leading to the optical rotary adapter 18 (rotary assembly 46) into the circular loop 16 a), and 
	wherein the disposable sheath does not rotate (Fig. 1- endoscope 13).
Masuda does not expressly teach a disposable sheath removably attached to the docking station, wherein the probe is configured to advance into the disposable sheath when the disposable sheath is attached to the docking station.
However, Lombardi teaches of an analogous endoscopic device including a disposable sheath (Fig. 3A- disposable sheath system 10) removably attached to the docking station (Fig. 3A- body 51); and wherein the probe (Fig. 3A- viewing tube 52) is configured to advance into the disposable sheath when the disposable sheath is attached to the docking station (see [0039]- the viewing tube 52 is inserted into the disposable heath system 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Masuda so that the probe is configured to advance into the disposable sheath when the disposable sheath is attached to the docking station, and to utilize a disposable sheath removably attached to the docking station, as taught by Lombardi. It would have been advantageous to make the combination in order to be more economical and avoid the necessity for suppliers to store various disposable sheaths to fit the various endoscopes made by different manufacturers ([0010] of Lombardi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795